Exhibit 10.1





First Amendment to Second Amended and Restated Revolving Credit Loan Agreement
and other Loan Documents



executed by and among



WAYSIDE TECHNOLOGY GROUP, INC.,



and



Climb Channel Solutions, Inc., F/K/A

LIFEBOAT DISTRIBUTION, INC.,



and



TECHXTEND, INC.,



and



PROGRAMMER’S Paradise, INC.,



and



ISP INTERNATIONAL SOFTWARE PARTNERS, INC.,



collectively, as Existing Co-Borrowers,



and



INTERWORK TECHNOLOGIES INC.,



as Additional Co-Borrower,



and



CITIBANK, N.A.,



as the Lender



Dated: August 31, 2020













[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT
AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS (hereinafter referred to as this “First
Amendment”), is made as of August 31st , 2020, by and among

WAYSIDE TECHNOLOGY GROUP, Inc., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, having its
principal office located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey
07724 (hereinafter referred to as “Wayside”),

AND

CLIMB CHANNEL SOLUTIONS INC., a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, formerly known as
Lifeboat Distribution, Inc., having its principal office located at 4 Industrial
Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter referred to as “Climb
Channel Solutions”),

AND

TECHXTEND, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724 (hereinafter
referred to as “Techxtend”),

AND

PROGRAMMER’S PARADISE, INC., a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, having its principal
office located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724
(hereinafter referred to as “Programmer’s Paradise”),

AND

ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having
its principal office located at 4 Industrial Way, 3rd Floor, Eatontown, New
Jersey 07724 (hereinafter referred to as “ISP” and hereinafter Wayside, Climb
Channel Solutions, Techxtend, Programmer’s Paradise, and ISP shall be
collectively referred to as the “Existing Co-Borrowers” and each individually as
an “Existing Co-Borrower”),

AND

Interwork Technologies Inc., a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, having its principal
office located at 4 Industrial Way, 3rd Floor, Eatontown, New Jersey 07724
(hereinafter referred to as “Interwork” and hereinafter the Existing
Co-Borrowers and Interwork shall be collectively referred to as the
“Co-Borrowers”, and each individually as a “Co-Borrower”),

AND

1

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

CITIBANK, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an address
located at 99 Wood Avenue South, 2nd floor, Iselin, New Jersey 08830
(hereinafter referred to as the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amended and Restated Revolving Credit Loan Agreement dated November 15,
2017 (hereinafter referred to as the “Loan Agreement”), executed by and among
the Existing Co-Borrowers, as co-borrowers, and the Lender, as lender, the
Lender made available to the Existing Co-Borrowers a secured electronic line of
credit loan facility in the maximum principal amount of up to $20,000,000.00
(hereinafter referred to as the “Loan Facility”); and



WHEREAS, the Loan Facility is evidenced by that certain Second Amended and
Restated Revolving Credit Loan Note dated November 15, 2017, executed by the
Existing Co-Borrowers, on a joint and several basis, as co-borrowers, in favor
of the Lender, as lender, in the maximum principal amount of up to
$20,000,000.00 (hereinafter referred to as the “Note”); and



WHEREAS, the obligations of the Existing Co-Borrowers in connection with the
Loan Facility is secured by (i) that certain Second Amended and Restated
Security Agreement dated November 15, 2017, executed by and among the Existing
Co-Borrowers, as debtors, and the Lender, as secured party (hereinafter referred
to as the “Security Agreement”), and (ii) that certain Second Amended and
Restated Pledge and Security Agreement dated November 15, 2017, executed by and
between Wayside, as grantor, and the Lender, as grantee (hereinafter referred to
as the “Pledge Agreement”); and



WHEREAS, Wayside Technology Group (Canada), Inc., a corporation incorporated
under the laws of the Province of Ontario, Canada (hereinafter referred to as
“Wayside CA”), which is a wholly-owned subsidiary of Wayside, formed a
wholly-owned subsidiary, Climb Channel Solutions (Canada) Inc., a corporation
incorporated under the laws of the Province of Ontario, Canada (hereinafter
referred to as “BuyCo”); and



WHEREAS, pursuant to that certain Stock Purchase Agreement dated April 20, 2020
(hereinafter referred to as the “Purchase Agreement”), executed by and among
BuyCo, Interwork Group, Inc., a corporation incorporated under the laws of the
Province of Ontario, Canada (hereinafter referred to as the “Seller”), Interwork
Technologies Inc., a corporation incorporated under the laws of the Province of
Ontario, Canada (hereinafter referred to as the “CA Target”), and Interwork, and
Firepower Equity, Inc., a corporation incorporated under the laws of the
Province of Ontario Canada, solely for the purposes of Section 8.04 thereof,
BuyCo acquired (a) all of the issued and outstanding shares of capital stock of
the CA Target, and, indirectly, (b) all of the issued and outstanding shares of
capital stock of Interwork, which, as of the date of the Purchase Agreement, was
a wholly-owned subsidiary of the CA Target (hereinafter referred to as the “CA
Acquisition”); and



WHEREAS, in connection with, the CA Acquisition, Wayside CA made a capital
contribution to BuyCo in the amount of up to CAD$3,000,000.00 (hereinafter
referred to as the “Capital Contribution”); and



WHEREAS, prior to, and in connection with the CA Acquisition, Wayside made a
loan to BuyCo in the original principal amount of $2,500,000.00 (hereinafter
referred to as the “Acquisition Loan”), which Acquisition Loan was evidenced by
an Unsecured Demand Promissory Note in the original principal amount of
$2,500,000.00, executed by BuyCo, as maker, in favor of Wayside, as payee
(hereinafter as it

2

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

may be from time to time amended, modified, extended, renewed, substituted,
and/or supplemented referred to as the “Acquisition Note”); and



WHEREAS, in connection with the consummation of the CA Acquisition, Wayside
acquired all of the issued and outstanding shares of capital stock of the
Interwork from BuyCo, in exchange for the partial satisfaction of the
Acquisition Note, such that Interwork is now a wholly-owned subsidiary of
Wayside; and



WHEREAS, the Existing Co-Borrowers have asked the Lender to agree, and the
Lender has agreed, to join Interwork as a co-borrower in connection with the
Loan Facility, and to make certain other amendments and modifications to the
Loan Agreement, the Security Agreement, the Pledge Agreement, and the other Loan
Documents executed in connection with the Loan Facility, all in accordance with
the terms, conditions, and provisions of this First Amendment; and



WHEREAS, capitalized terms used but not otherwise expressly defined in this
First Amendment shall have the same meanings when used herein as set forth in
the Loan Agreement.



NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Co-Borrowers and the Lender hereby covenant and agree as follows:



1.No Amount Outstanding Under the Note.  As of August 28, 2020, there are no
amounts due and owing on the Note.



2.Joinder of Interwork as a Co-Borrower.  



(i)Interwork hereby becomes a Co-Borrower under the terms of the Loan Agreement
and the other Loan Documents and, in consideration of the value of the
synergistic and other benefits received by Interwork as a result of being or
becoming a Co-Borrower, Interwork hereby agrees that, effective as of the date
hereof, it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Co-Borrower” on a joint and several basis with the Existing Co-Borrowers
under the Loan Agreement, a “Debtor” on a joint and several basis with the
Existing Co-Borrowers under the Security Agreement, and a “Co-Borrower”, as the
case may be, under each of the other Loan Documents to which the Existing
Co-Borrowers are a party; and, Interwork hereby agrees that from and after the
date hereof, and so long as any Loan or any commitment of the Lender shall
remain outstanding and until the indefeasible repayment in full of the Loans and
the Note, the performance of all other obligations of the Co-Borrowers under the
Loan Documents, and the termination of the Lender’s commitment to make Loans to
the Co-Borrowers, Interwork shall perform, comply with, and be subject to and
bound by each of the terms and provisions of the Loan Agreement, Security
Agreement, and each of the other Loan Documents on a joint and several basis
with the Existing Co-Borrowers.  Without limiting the generality of the
foregoing, Interwork hereby represents and warrants that (a) each of the
representations and warranties set forth in Article IV of the Loan Agreement
applicable to an Existing Co-Borrower is true and correct as to Interwork on and
as of the date hereof and (b) Interwork has heretofore received a true and
correct copy of the Loan Agreement, the Security Agreement, and each of the
other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on and as of the date hereof.



(ii)Interwork hereby makes, affirms, and ratifies in favor of the Lender, the
Loan Agreement, the Security Agreement, and each of the other Loan Documents
given by the Existing Co-Borrowers to the Lender.



3

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

(iii)Interwork is simultaneously executing that certain First Allonge to Second
Amended and Restated Revolving Credit Loan Note dated of even date herewith for
the purposes of amending the Note to join Interwork as a “Co-Borrower”
thereunder.



(iv)In furtherance of the foregoing, Interwork shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Lender to carry
out more effectively the terms, conditions, and provisions of this Paragraph 2.



3.Amendments to Loan Agreement.  After giving effect to the terms, conditions,
and provisions of Paragraph 2 of this First Amendment, the Loan Agreement is
hereby amended and modified as follows:



(i)The Lender hereby acknowledges and agrees that “Lifeboat Distribution, Inc.”
changed its name to “Climb Channel Solutions, Inc.” in accordance with the
terms, conditions, and provisions of that certain State of Delaware Certificate
of Amendment of the Certificate of Incorporation of Lifeboat Distribution, Inc.,
dated May 18, 2020, and filed in the Office of the Delaware Department of State,
Division of Corporations on May 18, 2020.  Any and all references to “Lifeboat
Distribution, Inc.” in the Loan Agreement are hereby deleted in their entirety
and a new reference to “Climb Channel Solutions, Inc.”, is hereby inserted in
their respective places and stead.  Any and all references to “Lifeboat” in the
Loan Agreement are hereby deleted in their entirety and a new reference to
“Climb Channel Solutions”, is hereby inserted in their respective places and
stead.



(ii)The existing definition of “Co-Borrowers” in the preamble to the Loan
Agreement and in Section 1.01 of the Loan Agreement is hereby deleted in its
entirety and the following new definition of “Co-Borrowers” is hereby inserted
in its place and stead:



“Co-Borrowers” shall mean a collective reference to Wayside, Climb Channel
Solutions, Techxtend, Programmer’s Paradise, ISP, and Interwork.”



(iii)The existing definition of “EBITDA” in Section 1.01 of the Loan Agreement
is hereby deleted in its entirety and the following new definition of “EBITDA”
is hereby inserted in its place and stead:



““EBITDA” shall mean, as of any date of determination thereof, for the period of
four (4) consecutive fiscal quarters immediately preceding said date of
determination taken together as one accounting period, an amount equal to the
sum of (i) the Net Income for the Co-Borrowers for such test period, plus (ii)
all gross interest expense on all Debt of the Co-Borrowers for such test period,
plus (iii) all charges against income of the Co-Borrowers for foreign, Federal,
state, and local income taxes for such test period, plus (iv) all depreciation
expense for the Co-Borrowers for such test period, plus (v) all amortization
expense for the Co-Borrowers for such test period, plus (vi) non-cash stock
based compensation paid to or for the benefit of the shareholders of the
Co-Borrowers during said test period, plus (vii) for the test period ended March
31, 2020 only, legal and financial advisory expenses in connection with
unsolicited acquisition bids and related matters in an amount not to exceed
$1,323,000.00, plus (viii) for the test period ended June 30, 2020 only, legal
and financial advisory expenses in connection with unsolicited acquisition bids
and related matters in an amount not to exceed $509,000.00, plus (ix) for the
test period ended March 31, 2020 only, acquisition costs related to the
acquisition of Interwork in an amount not to exceed $403,000.00; plus (x) for
the test period ended June 30, 2020 only,

4

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

acquisition costs related to the acquisition of Interwork in an amount not to
exceed $235,000.00; provided, however, that any calculation of EBITDA shall
exclude therefrom certain items, all as approved by the Lender in its sole and
absolute discretion, which items may include, without limitation, any (a)
extraordinary items (other than those set forth in clauses (vii) through (x) of
this definition), (b) gains and losses from the sale of assets in connection
with any sale/leaseback transaction or arrangement, and (c) the results of
discontinued operations, all as determined in accordance with Generally Accepted
Accounting Principles, and all to the extent not previously eliminated in the
calculation of Net Income.”



(iv)The existing definition of “LIBOR Rate” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following new definition of
“LIBOR Rate” is hereby inserted in its place and stead:



““LIBOR Rate” shall mean the rate of interest per annum (based on a year of 360
days and actual days elapsed) determined by the Lender for each Business Day at
approximately 11:00 a.m. London time two (2) Business Days prior to the date in
question in accordance with its customary procedures and utilizing such
electronic or other quotation sources as it considers appropriate to be the
prevailing rate per annum at which deposits in Dollars in an amount
approximately equal to the then outstanding principal amount of the applicable
Loan Facility are offered to the Lender by first class banks in the London
interbank market, and ending on the numerically corresponding date one (1) month
later, as adjusted from time to time in the Lender’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs, it
being understood that such rate is a reference rate, which serves as the basis
upon which effective interest rates are calculated for loans making reference
thereto; provided however if such rate is less than seventy-five basis points
(0.75%) per annum, such rate shall be deemed to be seventy-five basis points
(0.75%) per annum.”



(v)The existing definition of “LIBOR Rate Loans” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following new definition of
“LIBOR Rate Loans” is hereby inserted in its place and stead:



““LIBOR Rate Loans” shall mean those Loans outstanding while bearing interest at
a fluctuating interest rate per annum equal to (a) the LIBOR Rate, as adjusted
each Business Day to reflect day-to-day changes in the LIBOR Rate, plus (b) one
hundred seventy-five basis points (1.75%).”



(vi)The existing reference to “August 31, 2020” in the definition of “Maturity
Date” in Section 1.01 of the Loan Agreement is hereby deleted in its entirety
and a new reference to “June 30, 2023” is hereby inserted in its place and
stead.



(vii)The existing definition of “Prime Rate” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following new definition of
“Prime Rate” is hereby inserted in its place and stead:



““Prime Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the variable per annum rate of interest so
designated from time to time by the Lender at its principal office as its “prime
commercial lending rate”, or (ii) the LIBOR Rate plus two hundred twenty-five
basis points (2.25%).  The Prime Rate is a

5

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

reference rate and does not necessarily represent the lowest or best rate being
charged by the Lender to any customer.  Changes in the rate of interest
resulting from changes in the “prime rate” shall take place immediately without
notice or demand of any kind.”

(viii)The existing definition of “Proceeds” in Section 1.01 of the Loan
Agreement is hereby deleted in its entirety and the following new definition of
“Proceeds” is hereby inserted in its place and stead:



““Proceeds” shall have the meaning assigned to it under the New York Uniform
Commercial Code and, in any event, shall include, but not be limited to, (i) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
any of the Co-Borrowers, from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any of the Co-Borrowers, from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority or any other Person
(whether or not acting under color of governmental authority), and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.”

(ix)The following new definitions are hereby inserted in Section 1.01 of the
Loan Agreement as follows:



““Benchmark Replacement” shall mean the sum of (i) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Lender giving due
consideration to (a) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(b) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated or bilateral credit facilities plus (ii) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Loan Agreement.



“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBOR Rate with an Unadjusted Benchmark Replacement, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Lender giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated or bilateral credit facilities at such time.



“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes that
the Lender decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Lender in a manner substantially consistent with market practice (or, if the
Lender decides that adoption of any portion of such market practice is not
administratively feasible or if the

6

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

Lender determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Lender decides is reasonably necessary in connection with the administration of
this Loan Agreement).



“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBOR Rate: (i) in the case of clause (i) or (ii) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide LIBOR; or (ii) in the case of clause (iii) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.



“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBOR Rate: (i) a public statement or
publication of information by or on behalf of the administrator of the LIBOR
Rate announcing that such administrator has ceased or will cease to provide the
LIBOR Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; (ii) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the LIBOR Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate; or (iii) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Rate announcing that the LIBOR Rate is no longer representative.



“Benchmark Transition Start Date” shall mean, in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication).



“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBOR Rate and solely to the extent that the LIBOR Rate has not been replaced
with a Benchmark Replacement, the period (i) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with the Section titled “Effect of Benchmark Transition Event” and (ii) ending
at the time that a Benchmark Replacement has replaced the LIBOR Rate for all
purposes hereunder pursuant to the Section titled “Effect of Benchmark
Transition Event.



“Interwork” shall mean Interwork Technologies, Inc., a Delaware corporation.



7

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.



“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.



“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.



“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.  



“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.”



(x)The existing Section 1.02(vii) of the Loan Agreement is hereby deleted in its
entirety and the following new Section 1.02(vii) is hereby inserted in its place
and stead:



“(vii)This Loan Agreement and all matters relating hereto shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York;”



(xi)The existing reference to the “Laws of the State of New Jersey” in Section
2.02(i)(b) of the Loan Agreement is hereby deleted in its entirety and a new
reference to the “Laws of the State of New York” is hereby inserted in its place
and stead.



(xii)The existing Section 2.03(ii) of the Loan Agreement is hereby deleted in
its entirety and the following new Section 2.03(ii) is hereby inserted in its
place and stead:



“(ii)Unused Commitment Fee.  The Co-Borrowers shall pay to the Lender an unused
commitment fee equal to twenty basis points (0.20%) per annum multiplied by (b)
the actual daily amount by which the Maximum Amount of the Loan Facility exceeds
the outstanding principal balance of all Loans.  The unused commitment fee shall
accrue at all times during the Loan Period, including at any time during which
one or more of the conditions in Section 3.02 hereof is not met, and shall be
due and payable in quarterly installments in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Loan Period.”



(xiii)A new Section 2.02(vi) is hereby inserted in the Loan Agreement as
follows:



“(vi)Effect of Benchmark Replacement.



(a)Benchmark Replacement.  Notwithstanding any term, condition, or provision of
this Loan Agreement or any other Loan Document to the contrary, upon the
occurrence of a Benchmark Transition Event, the Lender may amend this Loan
Agreement

8

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

to replace the LIBOR Rate with a Benchmark Replacement.  Any such amendment will
become effective at 5:00 p.m. on the fifth (5th) Business Day after the Lender
has provided such proposed amendment to the Co-Borrowers without any further
action or consent of the Co-Borrowers.  No replacement of the LIBOR Rate with a
Benchmark Replacement pursuant to this Section 2.02(vi) shall occur prior to the
applicable Benchmark Transition Start Date.



(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Lender will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding any term, condition, or provision of this Loan Agreement or any
other Loan Document to the contrary, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of the Co-Borrowers.



(c)Notices; Standards for Decisions and Determinations.  The Lender shall
promptly notify the Co-Borrowers of (1) any occurrence of a Benchmark Transition
Event, and its Benchmark Replacement Date and Benchmark Transition Start Date,
(2) the implementation of any Benchmark Replacement, (3) the effectiveness of
any Benchmark Replacement Conforming Changes, and (4) the commencement or
conclusion of any Benchmark Unavailability Period.  Any determination, decision
or election that may be made by the Lender pursuant to this Section 2.02(vi),
including any determination with respect to a tenor, rate, or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in the Lender’s sole and absolute
discretion and without consent from the Co-Borrowers, except, in each case, as
expressly required pursuant to this Section 2.02(vi).



(d)Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing at the LIBOR Rate, conversion to or continuation of
LIBOR Loans to be made, converted, or continued during any Benchmark
Unavailability Period and, failing that, the Borrower shall be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Prime Rate Loans.  During any Benchmark Unavailability Period, the component of
the Prime Rate based upon the LIBOR Rate will not be used in any determination
of the Prime Rate.”



(xiv)The existing Section 7.03 is hereby deleted in its entirety and the
following new Section 7.03 is hereby inserted in its place and stead:



“Section 7.03Loans, Advances and Investments.  Without the prior express written
consent of the Lender, the Co-Borrowers shall not make or suffer to exist or
remain outstanding, any loans, advances and/or investments, including, without
limitation, any loan or advance to purchase, acquire or own (beneficially or of
record) any stock, bonds, notes or securities of, or any partnership interest
(whether general or limited) in, or any other interest in, or make any capital
contribution to or other investment in, any other Person, or agree, become or
remain liable (contingent or otherwise) to do any of the foregoing, except:



9

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

(i)Loans and investments existing on the date hereof and listed in Schedule 7.03
attached hereto; and



(ii)One or more unsecured loans made by Wayside to Wayside Technology Group
(Canada), Inc. in an aggregate amount not to exceed $5,000,000.00 at any one
time outstanding; and



(iii)Accounts Receivable owing to the Co-Borrowers in the ordinary course of
business and loans and advances extended by the Co-Borrowers to subcontractors
or suppliers under usual and customary terms in the ordinary course of business;
and



(iv)Investments in Cash and Cash Equivalents; and



(v)Investments made or entered into in the ordinary course of the Co-Borrowers’
respective business; provided that an Event of Default shall not exist or shall
result from the making of any such investment.”



(xv)The existing Section 10.09 of the Loan Agreement is hereby deleted in its
entirety and the following new Section 10.09 is hereby inserted in its place and
stead:



“Section 10.09Governing Law.  This Loan Agreement and the rights and obligations
of the parties hereunder shall be construed, interpreted, enforced and governed
by the laws of the State of New York, excluding the laws applicable to conflicts
and choice of laws.”



(xvi)The existing reference to the “THE STATE OF NEW JERSEY” in Section 10.11 of
the Loan Agreement is hereby deleted in its entirety and a new reference to the
“The State of New York” is hereby inserted in its place and stead.



(xvii)A reference to “4.  2721 Transit Road, Suite 109, Elma, New York 14059” is
hereby inserted in Schedule 4.01(xxxi) of the Loan Agreement.



4.Amendments to Other Loan Documents.  



(i)Clause (ii) of Section 5 of the Security Agreement is hereby deleted in its
entirety and the following new clause (ii) is hereby inserted in its place and
stead:



“(ii) the exact full names of the Debtors as filed with the Office of the
Delaware Department of State, Division of Corporations, respectively, are
“Wayside Technology Group, Inc.”, “Climb Channel Solutions, Inc.”, “TechXtend,
Inc.”, “Programmer’s Paradise, Inc.”, “ISP International Software Partners,
Inc.” and “Interwork Technologies Inc.” and that no Debtor, other than Wayside,
Climb Channel Solutions, Programmer’s Paradise, Techxtend and Interwork, has
ever changed, altered, amended and/or modified its exact full name, whether
through or as a result of any merger, acquisition, consolidation, or otherwise,”



(ii)Section 21 of the Security Agreement is hereby deleted in its entirety and
the following new Section 21 is inserted in its place and stead:



10

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

“21.Law Applicable.  The Uniform Commercial Code of the State or States having
jurisdiction with respect to all or any portion of the Collateral from time to
time shall govern the attachment, perfection and the effect of attachment and
perfection of the Lender’s security interest in the Collateral, and the rights,
duties, and obligations of the Lender and the Debtors with respect thereto.
 This Security Agreement shall be deemed to be a contract under the laws of the
State of New York and the execution and delivery thereof and, to the extent not
inconsistent with the preceding sentence, the terms and provisions hereof shall
be governed by and construed in accordance with the laws of the State of New
York.”



(iii)A reference to “4.  2721 Transit Road, Suite 109, Elma, New York 14059” is
hereby inserted in Schedule “A” to the Security Agreement.



(iv)Each of the references to the “State of New Jersey” in Section 6 and Section
25 of the Pledge Agreement is hereby deleted in its entirety and a new reference
to the “State of New York” is hereby inserted in its place and stead.



(v)All Loan Documents are hereby amended such that any and all references to the
“Loan Agreement” and any of the “Loan Documents” shall be deemed to refer to the
Loan Agreement and such Loan Document, each as amended and modified through this
First Amendment.  



(vi)Each and every reference to the “Co-Borrowers” in the Loan Documents shall
be deemed to be and mean a collective reference to the Existing Co-Borrowers and
Interwork.



(vii)Each and every reference to “Lifeboat Distribution, Inc.” in the Loan
Documents is hereby deleted in its entirety and a new reference to “Climb
Channel Solutions, Inc.”, is hereby inserted in their respective places and
stead.  Each and every reference to “Lifeboat” in the Loan Documents is hereby
deleted in its entirety and a new reference to “Climb Channel Solutions”, is
hereby inserted in their respective places and stead.



(viii)Except as otherwise set forth in this Amendment, each and every reference
in each Loan Document which provides that each such Loan Document shall be being
governed by the laws of the State of New Jersey is hereby deleted in its
entirety and a new reference which provides that such Loan Document shall be
governed by the laws of the State of New York are hereby inserted in their
respective places and stead.



5.Representations and Warranties.  The Co-Borrowers hereby represent and warrant
to the Lender that all representations and warranties contained in the Loan
Agreement, the Security Agreement and all of the other Loan Documents, in each
case, as amended by this First Amendment, continue to be true, accurate, and
correct as of the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date.
 All of the obligations of the Co-Borrowers to the Lender are due without any
offset, defenses or counterclaims whatsoever except as otherwise set forth in
this First Amendment.  Except as otherwise amended and/or modified by this First
Amendment, all of the terms, conditions, and provisions of the Loan Agreement,
the Security Agreement, and all of the other Loan Documents shall remain
unchanged and in full force and effect.



6.Additional Representations and Warranties.  The Co-Borrowers hereby represent
and warrant that (i) after giving effect to the transactions contemplated by
this First Amendment, no Event of Default exists or will exist upon the delivery
of notice, passage of time, or both, (ii) except as previously

11

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

disclosed to the Lender in writing, the organizational documents of the
Co-Borrowers have not been amended, modified, and/or supplemented in any
material way since the date such documents were delivered to the Lender, and
(iii) the Co-Borrowers have taken all necessary action required by law and by
their respective governing documents (as applicable) to execute and deliver this
First Amendment and that such execution and delivery constitutes the legal and
validly binding action of the Co-Borrowers.



7.Post-Closing Undertaking.  The Co-Borrowers hereby covenant and agree that
they shall deliver to the Lender, on or prior to October 31, 2020, a Landlord
Subordination Agreement in form and substance reasonably acceptable to Lender
with respect to the property leased by Interwork located at 2721 Transit Road,
Suite 109, Elma, New York 14059.



8.Release and Waiver of Claims.  (i)To induce the Lender to enter into this
First Amendment, the Co-Borrowers, for and on behalf of themselves and any
person claiming by, through, or under the Co-Borrowers, and their respective
successors, assigns, affiliates, subsidiaries, parents, officers, shareholders,
directors, employees, attorneys, agents, past, present, and future, and all of
their respective heirs, executors, administrators, successors, and assigns
(hereinafter collectively referred to as the “Releasors”, and individually as a
“Releasor”), shall and hereby do fully, finally, unconditionally, completely,
and irrevocably remise, release, acquit, and forever discharge the Lender and
its successors, assigns, affiliates, subsidiaries, parents, officers,
shareholders, directors, members, partners, employees, trustees, administrators,
attorneys, agents, and properties, past, present, and future, and all of their
respective heirs, executors, administrators, successors and assigns, as
releasees (hereinafter collectively referred to as the “Releasees”, and
individually as a “Releasee”), of and from any and all “Claims” (as such term is
hereinafter defined) which any of the Releasors ever had, now have, or may have
against any of the Releasees.  The Co-Borrowers hereby represent and warrant
that they have not assigned, pledged, hypothecated, and/or otherwise divested
themselves and/or encumbered all or any part of the Claims being released hereby
and that they hereby agree to defend, indemnify, and hold harmless any and all
of Releasees against whom any Claim so assigned, pledged, hypothecated,
divested, and/or encumbered is asserted.



(ii)The term “Claims” shall mean any and all manner of actions, disputes, causes
of action, suits, debts, liabilities, liens, dues, accounts, bonds, covenants,
contracts, agreements, promises, warranties, guaranties, representations,
judgments, damages (whether direct or indirect, consequential, special,
exemplary, compensatory, or punitive), claims (including, without limitation,
any claim for contribution or indemnity, and any claim based upon allegations of
negligence, gross negligence, breach of fiduciary duty, breach of any alleged
duty of fair dealing in good faith, economic coercion, usury, tortious
interference, or any other theory, cause of action, occurrence, matter, or thing
which might result in liability upon any of the Releasees arising or occurring
on or before the date hereof), counterclaims, crossclaims, controversies,
defenses, and/or demands of any and every type and nature whatsoever, including
claims for contribution and/or indemnity, whether now known or unknown,
suspected or unsuspected, past or present, direct or indirect, asserted or
unasserted, contingent or liquidated, concealed, hidden, latent, or patent,
verbal or written, at law, by statute, or in equity, in contract or in tort,
under state or Federal jurisdiction, or resulting from any assignment, if any,
and whether or not the economic effects of such alleged matters arise or are
discovered in the future on account of, for, arising out of, or resulting from,
or by reason of, any cause, matter, or thing whatsoever, arising from the
beginning of time through and including the date of execution of this First
Amendment, including, without limitation, any and all Claims relating to or
arising from the lending or any other relationship between any of the Releasees
and the Co-Borrowers or any other Person in connection with the Loan Facility.  



(iii)Each Releasor understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against

12

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

any action, suit or other proceeding which may be instituted, prosecuted, or
attempted in breach of the provisions of such release.



(iv)Each Releasor hereby covenants and agrees that no fact, event, circumstance,
evidence, or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute, and unconditional
nature of the release set forth above.



(v)Each Releasor understands and agrees that this is a full and final release of
all Claims of every nature and kind whatsoever as described above, and that it
releases Claims that are known and unknown, suspected and unsuspected.



(vi)The Co-Borrowers all further agree to indemnify and hold the Releasees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Lender on account of any
such Claims.



(vii)Notwithstanding the terms, conditions, and provisions of this Section 8(i)
through (vi) hereof to the contrary, the definition of “Claims” shall not
include any obligations of the Releasees under the Loan Documents which are to
be performed by any of the Releasees after the date of the execution of this
First Amendment.



(viii)Each Co-Borrower further states that it has carefully read the foregoing
release and indemnity, knows the contents thereof and grants the same as its own
free act and deed.



9.Status of Parties.  The relationship between the Lender and each Co-Borrower
is solely that of lender and co-borrower.  The Lender has no fiduciary or other
special relationship with or duty to the Co-Borrowers and none is created by the
Loan Documents.  Nothing contained in the Loan Documents, and no action taken or
omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, association, or special relationship
between the Co-Borrowers and the Lender or in any way make the Lender a
co-principal with the Co-Borrowers.  In no event shall the Lender’s rights and
interests under the Loan Documents be construed to give the Lender the right to
control, or be deemed to indicate that the Lender is in control of, the
business, properties, management or operations of the Co-Borrowers.



10.Further Assurances.  The Co-Borrowers hereby covenant and agree to execute
and/or deliver to the Lender, or to cause to be executed and/or delivered to the
Lender contemporaneously herewith, at the sole cost and expense of the
Co-Borrowers, any and all other documents, agreements, statements, resolutions,
certificates, opinions, consents, searches and information as the Lender may
reasonably request in connection with the matters or actions described herein.
 All such documents, agreements, statements, etc., shall be in form and content
acceptable to the Lender.



11.Payment of Fees and Expenses.  The Co-Borrowers shall pay all of the Lender’s
reasonable expenses in connection with the review, preparation, negotiation,
documentation and closing of this First Amendment and the consummation of the
transactions contemplated hereunder, including, without limitation, reasonable
fees, expenses and disbursements of counsel retained by the Lender.



12.No Further Amendments; No Waiver.  Nothing contained in this First Amendment
constitutes an agreement or obligation by the Lender to grant any amendments
and/or modifications to the Loan Agreement and/or any of the other Loan
Documents, and nothing contained herein shall constitute a waiver or
modification of the Lender’s rights and remedies, or of any of the terms,
conditions, warranties, representations, or covenants contained in the Loan
Agreement, the Security Agreement, and/or any of the

13

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

other Loan Documents.  The Lender hereby reserves all of its rights and remedies
pursuant to the Loan Agreement, the Security Agreement, and the other Loan
Documents, in each case as amended and modified up through this First Amendment,
and applicable law.



13.WAIVER OF JURY TRIAL.  THE CO-BORROWERS AND THE LENDER MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY (i) WAIVE ANY AND ALL RIGHTS THAT THEY
MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS First Amendment OR ANY OF THE OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE
ADMINISTRATION OF THE EXISTING LOAN FACILITY OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND (ii) AGREE THAT NONE OF THE CO-BORROWERS NOR THE LENDER WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY APPLICABLE LAW, THE
CO-BORROWERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THE CO-BORROWERS HEREBY CERTIFY THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS.
 THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS
First Amendment WITH THE CO-BORROWERS.  IT IS INTENDED THAT SAID WAIVERS SHALL
APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR
PROCEEDING.  THE CO-BORROWERS AND THE LENDER RECOGNIZE THAT ANY DISPUTE ARISING
IN CONNECTION WITH THE LOAN FACILITY IS LIKELY TO BE COMPLEX AND CONSEQUENTLY
THEY WISH TO STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS
BY AGREEING TO WAIVE THEIR RIGHTS TO A JURY TRIAL.



14.No Novation; Lien Priority of the Loan Documents.  It is the intention of the
parties hereto that this First Amendment shall not constitute a novation and
shall in no way adversely affect or impair the lien priority of the Loan
Documents.  In the event this First Amendment or any portion hereof, or any of
the instruments executed in connection herewith shall be construed or shall
operate to affect the lien priority of the Loan Documents in conflict with that
contemplated and permitted thereby, and to the extent parties acquiring an
interest in the Loan Documents are prejudiced hereby, this First Amendment shall
be void and of no force and effect; provided, however, that notwithstanding the
foregoing, the parties hereto, as between themselves, shall be bound by all
terms and conditions hereof until all obligations of the Co-Borrowers to the
Lender under the Loan Documents shall have been paid in full.



15.Inconsistencies.  To the extent of any inconsistency between the terms and
conditions of this First Amendment and the terms and conditions of the Loan
Agreement or any of the other Loan Documents, the terms and conditions of this
First Amendment shall prevail.  All terms and conditions of the Loan Agreement
and the Loan Documents not inconsistent herewith shall remain in full force and
effect and are hereby ratified and confirmed by the Co-Borrowers.

14

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

16.Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which, when taken together, shall be deemed one and the
same instrument.



17.Governing Law.  This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
conflicts of laws principles.





[REMAINDER OF PAGE INTENTIONALLY LEFT BANK]



15

[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their proper and duly authorized corporate officers as
appropriate all on the day and year first hereinabove written.

LENDER:









CITIBANK, N.A.









By:

/s/ James R. Earnest





James R. Earnest





Director















CO-BORROWERS:









WAYSIDE TECHNOLOGY GROUP, INC.,
a Delaware corporation















By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















CLIMB CHANNEL SOLUTIONS, INC.,
a Delaware corporation, f/k/a Lifeboat Distribution, Inc.















By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















TECHXTEND, INC.,
a Delaware corporation















By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer









PROGRAMMER'S PARADISE, INC.,
a Delaware corporation















By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer













[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------

ISP INTERNATIONAL SOFTWARE PARTNERS, INC.,
a Delaware corporation















By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















INTERWORK TECHNOLOGIES INC., a Delaware corporation















By:

/s/ Michael Vesey





Michael Vesey





Secretary



[FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING

CREDIT LOAN AGREEMENT AND OTHER

LOAN DOCUMENTS]

--------------------------------------------------------------------------------